Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 16 are objected to because of the following informalities:  
Regarding claims 1 and 16, it is unclear what “FPCB” stands for in the claim.  One may understand it under different meanings.  For the purpose of compact prosecution, the Examiner assumes FPCB means Flexible Printed Circuit Board.
Regarding claim 16, are PCB and FPCB antenna module two different structures? The drawing does not show these two distinct structures.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:	
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that an FPCB antenna module configured to be disposed on the radiating sheet and to comprise an antenna pattern and a nonconductive layer (512), the nonconductive layer being configured to surround the antenna pattern, 
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 16, a combination of limitations that an FPCB antenna module configured to comprise an antenna pattern to electromagnetically operate in connection with an external device and to be electrically connected to the PCB and a nonconductive layer configured to surround the antenna pattern, and to be disposed on the radiating sheet, wherein the nonconductive layer extends on the radiating sheet to the PCB or the electronic component. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Son (US 20200021016) discloses housing 310, heat radiating layer 683 (figure 8), antenna 651, nonconductive layer 660 surround antenna 651, flexible PCB 640.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.